Citation Nr: 0824738	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  03-08 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a mental illness, to 
include paranoia, depression, and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1961 to July 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2000 and March 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.

The veteran failed to appear without explanation for a Board 
hearing in April 2004.  He has not requested that the hearing 
be rescheduled.  Accordingly, his request for a hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2007).

In August 2004, the Board denied the veteran's appeal on the 
claim for service connection for a mental illness, to include 
paranoia, depression, and PTSD.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2005, the Court vacated the 
Board's decision and remanded the matter to the Board for 
compliance with the instructions in the October 2005 Joint 
Motion for Remand.  The Board then remanded the case in May 
February 2006 for additional development.  The ordered 
development was completed, and the case now has been returned 
to the Board for further appellate action.


FINDING OF FACT

A mental illness, to include paranoia, depression, and PTSD, 
was not present within one year of the veteran's discharge 
from service, and the veteran's current mental illness is not 
etiologically related to service.


CONCLUSION OF LAW

A mental illness, to include paranoia, depression, and PTSD, 
was not incurred in or aggravated by active military service, 
and its incurrence or aggravation during service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA by letters mailed in April 
2001 and March 2006.  Although complete VCAA notice was not 
provided until after the initial adjudication of the claim, 
the claim was readjudicated in March 2008.  Accordingly, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In addition, although the veteran was not provided with 
notice regarding the disability-rating and effective-date 
elements of his claim until March 2008, after the initial 
adjudication of the claim, the Board again finds no prejudice 
in proceeding with the issuance of a final decision.  Id.  As 
explained below, the Board has determined that service 
connection is not warranted for a mental illness, to include 
paranoia, depression, and PTSD.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claim is no more than harmless error.

With respect to VA's duty to assist, the record reflects that 
efforts were undertaken to obtain treatment records from the 
sources identified in the Board's February 2006 remand.  
After VA was unable to obtain records from two of the 
identified sources, it so informed the veteran by letters 
mailed in February 2007 and June 2007.  These letters also 
explained VA's efforts to obtain the records, described 
further action to be taken on the claim, and notified the 
veteran that he ultimately was responsible for providing the 
outstanding evidence.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).  In response to these letters, the veteran 
submitted medical evidence from the identified sources.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim.  The Court has 
held that a VA examination must be provided if there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing that certain diseases manifested during an 
applicable presumptive period; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Here, the record establishes that the veteran has a current 
disability.  As explained below, however, the medical 
evidence of record does not suggest that such disability 
manifested in service or within an applicable presumptive 
period after service, or that it otherwise is related to 
service.  Moreover, the evidence of record provides a 
sufficient basis upon which the Board may decide the 
veteran's claim.  Accordingly, the Board finds that a VA 
examination is not warranted in this case.

The record reflects that service treatment records, pertinent 
private treatment records, and VA medical records have been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate his claim.  The Board also is unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim were 
insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection can be granted for any disease initially diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests psychoses to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that service connection is warranted for 
a mental illness, to include paranoia, depression, and PTSD, 
because it is related to service.  He believes that numerous 
stressors, including his experiences as a corpsman, caused 
his mental illness.

Initially, the Board notes that the medical evidence of 
record does not show that the veteran has PTSD.  Although 
diagnoses of PTSD were rendered in a September 1998 note from 
a private clinic and in October 2005 private hospital 
records, the Board has determined that these diagnoses are 
entitled to no probative value.  Neither diagnosis was 
rendered in accordance with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV) as required by 38 C.F.R. 
§ 3.304(f).  Moreover, the diagnoses are inconsistent with 
other medical evidence of record.  Treatment records from the 
private clinic contain no PTSD diagnosis, and the PTSD 
diagnosis contained in the private hospital records appears 
to be based entirely upon the veteran's recitation of 
history, rather than the results of clinical testing or a 
review of the veteran's service records and other medical 
records.  See Godfrey v. Brown, 8 Vet. App. 113 (1995), see 
also, Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, none 
of the veteran's other health care providers, including the 
VA psychiatrist who evaluated and treated him in 2000 and 
2001, diagnosed PTSD.  Accordingly, the Board concludes that 
the veteran does not have PTSD.

The record does reflect that the veteran currently has a 
mental illness.  However, after careful consideration, the 
Board has determined that the preponderance is against the 
veteran's claim for service connection for this mental 
illness.  The medical evidence of record does not show that 
the veteran's current mental illness had its onset in 
service, manifested to a degree of 10 percent within one year 
from the date of his separation from service, or is otherwise 
related to service.

Service treatment records reflect no complaints or treatment 
related to any mental illness.  The veteran complained of 
mild nervousness in a May 1963 treatment record, but no 
diagnosis of mental illness was rendered.  In a September 
1963 report of medical history, he indicated a history of 
nervous trouble but denied a history of depression or 
excessive worry, and no psychiatric abnormalities were noted 
on clinical evaluation in the accompanying report of medical 
examination.  The September 1963 report of medical 
examination does note that the veteran began experiencing a 
nervous tremor of the hands in March 1963 when attempting to 
do fine work, but this tremor was not attributed to any 
mental illness.  A report of medical history prepared in May 
1965, shortly before his release from active duty, notes the 
veteran's complaint that he had been nervous and under stress 
his entire life, but never incapacitated.  A contemporaneous 
report of medical examination reflects that no psychiatric 
abnormalities were found on clinical evaluation.

The post-service medical evidence of record reflects that the 
veteran first was diagnosed with a mental illness in 1989.  A 
March 1989 letter from a private hospital indicates that the 
veteran was hospitalized there between February 1989 and 
March 1989 and diagnosed with major depression with congruent 
psychotic features.  A June 1992 treatment record from the 
chief of occupational medicine at the veteran's former 
employer includes a diagnostic impression of possible bipolar 
thought disorder and rule-out paranoia.  Subsequent treatment 
records dated from 1997 to 2005 from private clinics, private 
hospitals, and a VA medical facility contain numerous 
psychiatric diagnoses, including panic disorder; alcohol 
dependence; alcohol psychosis; schizophrenia; schizoaffective 
disorder; depression; anxiety; and bipolar disorder.

Although the record establishes that the veteran currently 
has a mental illness, there is no medical evidence that his 
illness had its onset in service or that it manifested to a 
degree of 10 percent within one year of his separation from 
service.  The record clearly shows that the veteran was first 
diagnosed with a mental illness in 1989, more than two 
decades after his release from active duty.  This fact is 
corroborated by an April 2006 letter from the veteran's 
spouse, who stated that her husband's mental illness began in 
1989 with severe, acute depression.  The Board notes that in 
January 2000 the veteran told his VA psychiatrist that he had 
attempted suicide in 1965.  However, the Board affords this 
contention minimal probative value because it is not 
consistent with the other medical evidence and is not 
otherwise supported by the record. The Board may, and will, 
consider in its assessment of a service connection claim the 
passage of a lengthy period of time wherein the veteran has 
not been diagnosed with the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

There also is no competent medical evidence of record which 
relates the veteran's current mental illness to military 
service.  The Board acknowledges the veteran's belief that he 
developed his mental illness as a result of his in-service 
exposure to death and violence.  The Board also acknowledges 
that the veteran, who served as a corpsman, has some medical 
training.  In an April 2006 statement, he indicated that had 
served as an emergency room technician, ambulance attendant, 
and surgical and medical ward technician.  In the latter 
capacity, the veteran stated that he was given special duty 
for patients with various diagnoses, including mental 
illnesses.  However, the veteran does not allege, and the 
record does not otherwise suggest, that he has special 
training or expertise which would enable to him to opine 
regarding the etiology of mental illnesses.  Accordingly, the 
veteran's opinion regarding the etiology of his own mental 
illness cannot serve as competent medical nexus evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the record does not show that the veteran has PTSD; 
that he developed a psychosis within one year of his 
separation from service; or that his current mental illness 
had its onset in service or is otherwise related to service.  
Accordingly, since the preponderance of the evidence is 
against the claim, service connection for a mental illness, 
to include paranoia, depression, and PTSD, is not warranted.









ORDER

Entitlement to service connection for a mental illness, to 
include paranoia, depression, and PTSD, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


